DETAILED ACTION
Claims 1-6 are presented.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. 
The references below discloses subject matters relevant to the topics as claimed.
 Hashimoto et al. (US 2020/0160552) - An object detection device is configured to: detect from an acquired image whether a predetermined part of an outer shape of an object in question shown in that image is hidden by another object shown in that image; and detect a position and/or size of the object in question based on a position of the part of the outer shape of the object in question hidden by the other object, when it is detected that the predetermined part of the outer shape of the object in question is hidden.
Wei (CN 107122375) - The invention claims a method based on image characteristic of image identification method. the method firstly performs the image of preliminary treatment, by picture-enhanced deep image characteristic, the foreground and background regions are separated; the morphological processing is mainly used for extracting image characteristic; segmentation process dividing an image into component part or target object, research the image characteristic extraction is extracted from the image to be the front elements or the target object is suitable for subsequent processing of the computer numerical value form, the final form can be directly generated for machine learning classifier model using the features; the searching efficiency and distributed environment provides parallel computing capacity, an input image to obtain the characteristic data by the method identifying search with the highest similarity of the image and output, judging whether both are matched.
Nevertheless, they do not disclose:  
A computer-implemented method for generating training image data for a neural network, the method comprising:
 receiving, at one or more processors, a plurality of obscured images, each of the obscured images containing an obscured image of a first object, a background portion partially obscured by the first object, and a foreground object portion partially obscuring the first object to create the obscured image of the first object; receiving, at the one or more processors, a first plurality of un-obscured images each containing an un-obscured image of the first object; receiving, at the one or more processors, a second plurality of un-obscured images each containing an un-obscured image of a second object; determining, at the one or more processors, from a comparison of the first plurality of un- obscured images and the second plurality of un-obscured images, a mapping between the un-obscured image of the first object and the un-obscured image of the second object; determining, at the one or more processors, a set of transformations for the first object between the obscured images of the first object in the plurality of obscured images and the un-obscured images of the first object in the first plurality of un-obscured images; and applying the set of transformations and the mapping to the un-obscured images of the second object to generate a set of training images of the second object by replacing the obscured images of the first object in the plurality of obscured images with transformed images of the second object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645